     Case 3:17-cv-00965-PDB Document 59 Filed 06/14/19 Page 1 of 1 PageID 2614



                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

UNITED STATES OF AMERICA

         Plaintiff,

v.                                                             NO. 3:17-cv-965-J-PDB

PARVEZ MANZOOR KHAN,
A/K/A MOHAMMED AKHTAR,
A/K/A JAWEED KHAN,


         Defendant.



                                        Order

         The Court will hear closing arguments on July 30, 2019, at 1:00 p.m., at the
Bryan Simpson United States Courthouse, Courtroom 5B, Fifth Floor, 300 North
Hogan Street, Jacksonville, Florida, 32202. Anyone may appear in person or by
telephone (not a cellular telephone) by calling 1 (888) 684-8852 at least five
minutes before the proceeding. The access code is 1103539; the security code is 0002.

         Ordered in Jacksonville, Florida, on June 14, 2019.




c:       Counsel of record
